Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 and 18:
The claims mention the limitation “the plurality of walls including a first wall” while in the next claim it is indicated that “the first wall constitutes a first sidewall” and later it is also claim that the biasing beam includes a first wall. This is confusing since two apparently different “first walls” are being claimed. For prosecution the Examiner will read as -- the plurality of walls including a first sidewall—and the mention of the “first wall” on the next claim will be disregarded.
Note:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 to 3, 5, 7, 8, 10 to 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidsey (US 3216612).
Regarding Claims 1, 10 and 18:
Chidsey discloses a retail packaged product comprising: a plurality of individually packaged products; and a packaging sleeve configured to retain the plurality of individually packaged products (Figures 1 and 4, Column 2, line 1 to 6, not numbered carrier carton made of blank B and carries articles A), the packaging sleeve including: a plurality of walls together defining an interior of the packaging sleeve, the plurality of walls including a first wall having a first opening configured to partially receive a first product of the plurality of individually packaged products (Figure 1, openings 40 to receive chimes C of cans A); and a biasing beam located within the interior and configured to exhibit a spring action to bias the first product into the first opening by applying a force to the first product in a direction toward the first opening (Figures 1 and 5, Column 2, lines 35 to 49; Center retaining member 20 will be considered the “biasing beam” 

Regards Claim 2, 11 and 19:
Chidsey discloses that the first wall constitutes a first sidewall of the packaging sleeve, and the plurality of walls further includes: 
a second sidewall arranged opposite the first sidewall and having a second opening configured to partially receive a second product of the plurality of individually packaged products Figure 1, both sidewalls are numbers 14 and have openings 40 to receive chimes C of cans A); 
a bottom wall connecting the first and second sidewalls and configured to support the plurality of individually packaged products (Figure 1, bottom wall 12); and 
a top wall connecting the first and second sidewalls (Figure 1, top wall 10), and wherein: 
the biasing beam is configured to also bias the second product into the second opening by applying a force to the second product in a direction toward the second opening (Figures 1 and 5, biasing beam 20 includes opposing walls 24 that contact the first and second containers and force them towards the openings 40); 
the first sidewall, second sidewall, bottom wall and top wall together define a first end opening and a second end opening through which the plurality of individually packaged products can be removed (Figure 1, both ends of the sleeve are open and the cans A can be removed from the openings); 
the first sidewall, bottom wall, top wall and biasing beam together define a first zone configured to retain the first product; and the second sidewall, bottom wall, top wall and biasing beam together define a second zone configured to retain the second product (Figure 3).

Regarding Claim 3:
Chidsey discloses that the biasing beam includes a first wall and a second wall, the first wall of the biasing beam is configured to contact the first product, and the second wall of the biasing beam is 

Regarding Claims 5 and 13:
Chidsey discloses that the biasing beam is convertible between a fully compressed state and a fully expanded state (Figure 5, Column 2 lines 40 to 47, the areas of the side panels 24 adjacent the contour lines can be depressed or deflected inwardly when compressed between a pair of cans of opposed rows and these surfaces of the members side panels assume the general contour of the articles), the biasing beam includes a first wall and a second wall (Figures 1 and 5 walls 24), and the first and second walls of the biasing beam are closer together when the biasing beam is in the fully compressed state than when the biasing beam is in the fully expanded state (Figure 11, Column 3, lines 12 to 19, contour lines 30a permit the related portions of the side panels 24 to deflect inwardly and form pockets for receiving portions of the articles between which the retaining member is compressed to limit or prevent movement of the packaged articles). 

Regarding Claims 7 and 15:
Chidsey discloses that the biasing beam is V-shaped in cross-section (Figures 4 and 5 show a V-shaped cross section).  

Regarding Claims 8 and 16:  
Chidsey discloses that the biasing beam has a first flared end, a second flared end and an intermediate portion extending between the first and second flared ends such that a width of the biasing beam varies 

Regarding Claim 12:
Chidsey discloses that the biasing beam extends from the first end opening to the second end opening (Figures 2 and 3, biasing beam 20 extends from the first end to the second end).

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidsey (US 3216612) and in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Weiss US 3352453) or in view of Sperry (US 3498449).
Regarding Claims 9 and 17:
Chidsey discloses the first opening has a first edge, a second edge and a flared portion defined, at least in part, by the first and second edges, and the flared portion is configured to grip part of the first product between the first and second edges (Figure 1, the openings 40 include an edge on wall 14 and another edge on the folding line and a protruding part not numbered that can be considered “flared” as in “open or spread outwards” that grips the product between the edges.

In the alternative:
As discussed above on Claims 1 and 10, Chidsey discloses the claimed invention as recited.
If it is argued that Chidsey does not disclose the flared portion.
Weiss teaches a similar sleeve package that includes first openings as described by Chidsey but include flared container engaging portions 28 with flaps 29 (Figures 1 to 3) that adapt to the shape of the containers (Figure 2) to better hold the products inside the sleeve against wedge member 66 that is similar to the biasing member of Chidsey.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Weiss and include to the first and second openings flared container engaging portions that adapt to the shape of the product to better hold the products in the sleeve.

Also note that Sperry teaches a similar sleeve for containers with chimeless bottoms with openings 43 that include two edges and a flared portion that grips the product between them (not numbered Figures 1 and 3).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Sperry and use openings as described by Sperry for products with chimeless bottoms.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612).
Regarding Claim 4:
As discussed above for Claim 1, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose if at least a portion of each of the first and second openings is shaped reminiscent of an animate object.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to which the claimed invention pertains, to shape a portion of the openings reminiscent of an animate object because Applicant has not disclosed that such shape provides an advantage beyond maybe an aesthetic one, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the openings of Chidsey.
Therefore, it would have been an obvious matter of design choice to modify Chidsey to obtain the invention as specified in the claim.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chidsey (US 3216612) in view of Meighen (US 2016/0347497)
Regarding Claims 6, 14 and 20:
As discussed above for Claims 5, 13 and 19, Chidsey discloses the claimed invention as recited.
Chidsey does not disclose the packaging sleeve being constructed from a material containing fibers which are oriented cross a bend or fold in the biasing beam such that the biasing beam is biased to the fully expanded state.
Meighen teaches that a reusable paperboard material for a packaging sleeve can comprise elastic fibers (Figure 2, wrapping material 100 with elastic fibers 200) that are oriented in the width direction or in the length direction depending on what direction the material needs to be elastic.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chidsey the teachings of Meighen and use a material as described by Meighen to make the sleeve elastic if so desired and give the elastic fibers of the sleeve an orientation cross a bend or fold in the biasing beam making the sleeve elastic in that direction so that the biasing beam is biased back to the fully expanded state if a product is taken out.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular Novotny (US 2016/0347497) discusses orienting the fibers of a paper material to obtain improved properties of the material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDUARDO R FERRERO/             Examiner, Art Unit 3731                                                                                                                                                                                           /ROBERT F LONG/Primary Examiner, Art Unit 3731